Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Meridew et al. (US 2014/0058526), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Meridew teaches a method for installing a prosthesis (16) into a prepared cavity (60) in a portion of bone, the prepared cavity providing a first resistive force for a cementless installation [0046] of non-surface treated prosthesis (Fig 1) into the prepared cavity, comprising: a) preparing a surface treatment (50) for the non-surface treated prosthesis in advance of the cementless installation defining a surface-treated prosthesis, said surface-treated prosthesis configured to define a second resistive force (i.e., a force-fit), between said surface-treated prosthesis and the prepared cavity (60) for a cementless installation of said surface-treated prosthesis; and b) installing said surface-treated prosthesis into the prepared cavity using an installation force [0033].
However, Meridew does not teach wherein the second resistive force is less than the first resistive force in response to said surface treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1 & 16 are allowable. Claims 3, 9-12, 19 & 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an the restriction requirement between Species A-D and Subspecies AA-EE, as set forth in the Office action mailed on 02/25/2020, is hereby withdrawn and claims 3, 9-12, 19 & 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please rejoin Claims 3, 9-12, 19 & 20.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A DUKERT/Primary Examiner, Art Unit 3774